SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

630
CA 12-01856
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


MELISSA NEAL, M.D., PLAINTIFF-APPELLANT,

                     V                              MEMORANDUM AND ORDER

EDWARD A. LEGARRETA, M.D., LEGARRETA EYE CENTER
AND SALLY LEGARRETA, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 4.)


MYERS, QUINN & SCHWARTZ, LLP, WILLIAMSVILLE (JAMES I. MYERS OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

JAECKLE FLEISCHMANN & MUGEL, LLP, BUFFALO (BRADLEY A. HOPPE OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Erie County (John A. Michalek, J.), entered September 18, 2012.
The order and judgment dismissed the complaint.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.

     Same Memorandum as in Legarreta v Neal ([appeal No. 2] ___ AD3d
___ [July 5, 2013]).




Entered:   July 5, 2013                           Frances E. Cafarell
                                                  Clerk of the Court